—Appeal by the defendant from a judgment of the County Court, Orange County (Paño Z. Patsalos, J.), rendered March 19, 1991, convicting him of murder in the second degree, upon his plea of guilty, and imposing sentence.
*673Ordered that the judgment is affirmed.
A review of the record indicates that the defendant was afforded meaningful representation and that his right to the effective assistance of counsel was therefore satisfied (see, People v Satterfield, 66 NY2d 796, 798-799). Further, under the circumstances of this case, the sentence was not excessive (see, People v Suitte, 90 AD2d 80). Bracken, J. P., Miller, Lawrence, Copertino and Santucci, JJ., concur.